The appellant was tried and convicted. of the offense of aggravated assault and battery, and his punishment was assessed at confinement in the county jail for a term of one year.
It appears from the record that on the night of January 20, 1934, while Floyd Hoskins was out driving with his family the appellant's car collided with that of Hoskins resulting in a bent and broken fender. Hoskins followed the appellant to the town of Lefors and asked him to come look at his car and see what damages he had done, which the appellant declined to do. Hoskins then called him "yellow" and returned to his car with a view of continuing his ride with his family. About the time that he had entered his car the appellant approached Hoskins' car and when Hoskins attempted to get out of his car the appellant struck him with some instrument, knocking him down and inflicting serious bodily injury upon him. Hoskins was taken to a hospital where he lay unconscious until the next day about noon. The appellant plead self-defense and offered testimony in support thereof. The court in his charge, to which no objections were made, submitted the issue to the jury who found against appellant's plea of self-defense and found him guilty of aggravated assault and battery.
From the record before us we think that the verdict of the jury is supported by the testimony. Therefore, the judgment of the trial court is in all things affirmed.
Affirmed.
MORROW, P.J., absent.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.